940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald K. LOVELAND, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 91-5359.
United States Court of Appeals, Sixth Circuit.
July 29, 1991.

1
Before BOGGS, Circuit Judge, LIVELY, Senior Circuit Judge, and CLELAND, District Judge.*

ORDER

2
Ronald K. Loveland, a pro se Kentucky state prisoner, appeals the district court's order denying his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Loveland entered a guilty plea to charges of third degree burglary, possession of burglary tools, possession of a handgun by a convicted felon, and being a second degree persistent felony offender.  He received a ten year sentence.  After pursuing state post-conviction remedies, he filed this petition, which was denied by the district court.  On appeal, Loveland pursues his claims that his counsel misadvised him that he was subject to conviction as a first degree persistent felon when in fact he was not, and that his plea to second degree persistent felon status was accordingly not voluntary and intelligent.


4
Upon consideration, it is concluded that this petition was properly denied, as Loveland is not entitled to relief.  He cannot demonstrate any prejudice where he was convicted of second degree persistent felon status and his record was clearly sufficient to support that conviction.  See Strickland v. Washington, 466 U.S. 668, 687-88 (1984).  His sentence was within the range to which he was subject.  Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation